Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/142,627 filed on 1/6/21 has a total of 16 claims pending for examination; there are 3 independent claims and 13 dependent claims, all of which are examined below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/22 has been entered. 
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 10-2020-0003793 filed on 1/10/20.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:  
The claim currently depends from cancelled claim 11.  Examiner interprets the claim to depend from claim 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20190280848 to Kim et al. (hereinafter Kim) in view of US Patent Application Publication No. 20160231958 to Chin et al. (hereinafter Chin).
With regards to claims 1, 10 and 17, Kim teaches a storage device [fig 1 element 200, fig 8 element 20] comprising: 
an interface circuit [fig 1 element labeled “UIC” that is a UFS interface] configured to exchange data with a host device [fig 1 element 100, fig 8 element 10 – paragraphs 25, 30-37, 94], the interface circuit including, 
a first input terminal configured to receive a first signal from the host device [paragraphs 47-48, 95], 
a second input terminal configured to receive a second signal from the host device the second signal being complementary to the first signal [paragraphs 47-48, 95],
a squelch circuit [figs 2-3 element 300, fig 8 element 300a] configured to detect levels of the first signal and the second signal [41, 42, 46-48, 95], and 
a reference clock detector configured to detect a receipt of a reference clock from the host device [fig 2 element labeled “REFCLK”, fig 8 element labeled “REFCLK1” – paragraphs 31, 42, 53-55, 59, 61-62, 95], and to detect whether host device has suspended transmission of the reference clock to the storage device while the storage device is in an active mode [paragraphs 31, 42, 53-55, 59, 61-62, 95]; and 
wherein the squelch circuit and the reference clock detector is implemented in a physical layer (M-PHY) of the interface circuit [fig 2 element 242 shown to include element 300 and “REFCLK1” - paragraphs 31, 42, 53-55, 59, 61-62, 95].
Kim teaches all of the above limitations but is silent as to teaching the reference clock detector being configured to detect a receipt of a reference clock from the host device, and to detect whether host device has suspended transmission of the reference clock to the storage device while the storage device is in an active mode; 
a power manager configured to supply a power to the interface circuit such that the power manager selectively supplies the power to the squelch circuit by blocking supply of the power to the squelch circuit of the storage device in response to the reference clock detector detecting that the host device has suspended transmission of the reference clock to the storage device while the storage device is in the active mode, and  
the reference clock detector is implemented outside the squelch circuit and the reference clock detector is configured to detect toggling of the reference clock from the host device while the squelch circuit is powered-off.

However, Chin teaches a reference clock detector [Chin fig 2 elements 224, 230] being configured to detect a receipt of a reference clock from an other device [Chin paragraphs 30-31, 36-38, 40, 46-47], and to detect whether the other device has suspended transmission of the reference clock to the storage device while the storage device is in an active mode [Chin paragraphs 30-31, 36-38, 40, 46-47]; 
a power manager configured to supply a power to the interface circuit such that the power manager selectively supplies the power to the squelch circuit by blocking supply of the power to the squelch circuit of the storage device in response to the reference clock detector detecting that the host device has suspended transmission of the reference clock to the storage device while the storage device is in the active mode. [Chin paragraphs 30-31, 36-38, 40, 46-47], and
the reference clock detector [Chin fig 2 elements 224, 230] being implemented outside the squelch circuit [Chin fig 2 element 222] and the reference clock detector being configured to detect toggling of the reference clock from the host device while the squelch circuit is powered-off [Chin paragraphs 30-31, 36-38, 40, 46-47] for the benefit of saving significant power [Chin paragraphs 30-31, 36-38, 40, 46-47].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Chin to have the reference clock detector of Kim be configured to detect a receipt of a reference clock from a host device [Chin paragraphs 30-31, 36-38, 40, 46-47], and to detect whether the host device has suspended transmission of the reference clock to the storage device while the storage device is in an active mode [Chin paragraphs 30-31, 36-38, 40, 46-47]; 
a power manager configured to supply a power to the interface circuit such that the power manager selectively supplies the power to the squelch circuit by blocking supply of the power to the squelch circuit of the storage device in response to the reference clock detector detecting that the host device has suspended transmission of the reference clock to the storage device while the storage device is in the active mode. [Chin paragraphs 30-31, 36-38, 40, 47] and the reference clock detector [Chin fig 2 elements 224, 230] be implemented outside the squelch circuit [Chin fig 2 element 222] and the reference clock detector be configured to detect toggling of the reference clock from the host device while the squelch circuit is powered-off [Chin paragraphs 30-31, 36-38, 40, 46-47] for the benefit of saving significant power [Chin paragraphs 30-31, 36-38, 40, 46-47].


With regards to claim 2, the combination of Kim and Chin teaches the storage device of claim 1, wherein the reference clock detector is configured to, detect interruption of the receipt of the reference clock while the storage device is in an active mode, and generate a first trigger signal, in response to detecting the interruption of the receipt of the reference clock [Chin paragraphs 30-31, 36-38, 40, 47], combined under the same rationale as above.

With regards to claim 4, the combination of Kim and Chin teaches the storage device of claim 1, wherein the reference clock detector is configured to, detect resumption of the receipt of the reference clock while the storage device is in an idle mode, and generate a second trigger signal, in response to detecting the resumption of the receipt of the reference clock [Chin paragraphs 30-31, 36-38, 40, 47], combined under the same rationale as above.

With regards to claim 5, the combination of Kim and Chin teaches the storage device of claim 4, wherein the power manager is configured to supply the power to the squelch circuit in response to the second trigger signal [Chin paragraphs 30-31, 36-38, 40, 47], combined under the same rationale as above.

With regards to claim 6, Kim teaches the storage device of claim 1, wherein the interface circuit is implemented with a universal flash storage (UFS) interconnect layer including a physical layer (M-PHY) in which the squelch circuit and the reference clock detector are included [fig 1 element labeled “UIC” that is a UFS interface - paragraphs 25, 30-37, 94].

With regards to claim 7, Kim teaches the storage device of claim 2, wherein the first trigger signal indicates that the interface circuit enters a hibernate state (HIBERN8) from a stall state or a sleep state [paragraphs 38, 54].

With regards to claim 8, Kim teaches the storage device of claim 4, wherein the second trigger signal indicates that the interface circuit enters a stall state or a sleep state from a hibernate state (HIBERN8) [paragraphs 38, 54].

With regards to claim 9, Kim teaches the storage device of claim 1, wherein the interface circuit communicates with the host device in compliance with a universal flash storage (UFS) protocol [paragraphs 25, 30-37, 94].

With regards to claim 13, it is of similar scope as claims 8 above, therefore, it is rejected under similar rationale.

With regards to claim 14, it is of similar scope as the combination of claims 4-5 above, therefore, it is rejected under similar rationale.

With regards to claim 15, it is of similar scope as claims 7 above, therefore, it is rejected under similar rationale.

With regards to claim 16, it is of similar scope as claims 6 above, therefore, it is rejected under similar rationale.
 
With regards to claim 19, it is of similar scope as the combination of claims 4-5 above, therefore, it is rejected under similar rationale.. 

With regards to claim 20, it is of similar scope as claim 6 above, therefore, it is rejected under similar rationale.
Response to Arguments
Applicant's arguments filed 8/30/22 have been fully considered but they are not persuasive.
In response to Applicant’s arguments, the Examiner respectfully disagrees. 
Examiner notes that the remarks submitted on 8/30/22 directed to the Chin reference are in fact directed to the Kim reference.  In said remarks, Applicant cited paragraphs 56 and figure 3 of the Chin reference when in fact they belong to the Kim reference.  Due to the mix up, the Examiner interprets the arguments to be directed to the Kim reference and not to the Chin reference.
In response to Applicant’s arguments, the Examiner notes that the Chin reference teaches the added limitations as shown above under the claim rejections.  The Chin reference discloses fig 3 having elements 224, 230 that are implemented outside squelch circuit element 222.  Chin paragraphs 30-31, 36-38, 40, 46-47 disclose the limitation directed to the toggling of the reference clock from an other device while the squelch circuit is powered off.
For at least these reasons claims 1-2, 4-10, 13-17 and 19-20 stand rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181